      Case: 1:19-cv-07071 Document #: 1 Filed: 10/28/19 Page 1 of 7 PageID #:1




                 UNITED STATES DISTRICT COURT FOR THE NORTHERN
                      DISTRICT OF ILLINOIS EASTERN DIVISION

 OCTAVE MUSIC LICENSING, LLC d/b/a                    )
 OCTAVE MUSIC PUBL CORP., WB                          )
 MUSIC CORP., and UNIVERSAL                           )
 POLYGRAM INTERNATIONAL                               )
 PUBLISHING, INC.,                                    )      Civil Action No. 1:19-cv-07071
                                                      )
                                        Plaintiffs,   )
                                                      )
   -against-                                          )
                                                      )
 CLUB ARCADA, INC. and RONALD                         )
 ONESTI,                                              )
                                                      )
                                      Defendants.

                                           COMPLAINT

       Plaintiffs, by their undersigned attorneys, allege:

       1.       This is a suit for copyright infringement under Title 17 of the United States Code.

       2.       This Court has jurisdiction pursuant to 28 U.S.C. § 1338(a), and venue in this District

is proper pursuant to 28 U.S.C.§ 1400(a).

       3.       Plaintiffs allege three (3) causes of action for copyright infringement based on the

Defendants’ public performances of Plaintiffs’ copyrighted musical compositions. SCHEDULE

A, annexed to the Complaint, sets forth in summary form the allegations hereinafter made with

respect to the Plaintiffs, their copyrighted musical compositions, and Defendants’ acts of

infringement.

                                          THE PARTIES

       4.      The Plaintiffs named in Column 2* are the owners of the copyrights in the original

musical compositions listed in Column 3, and are properly joined in this complaint under Rule



* All references to “columns” herein refer to the numbered columns set forth in SCHEDULE A.
       Case: 1:19-cv-07071 Document #: 1 Filed: 10/28/19 Page 2 of 7 PageID #:1




20 of the Federal Rules of Civil Procedure.

       5.         On information and belief, Defendant Club Arcada, Inc. (“CAI”) is a corporation

organized under the laws of the state of Illinois with offices at 105 E. Main Street, Saint Charles,

Illinois 60174.

       6.         At all times hereinafter mentioned, CAI did, and still does, own, control, manage,

operate, and maintain a place of business for public entertainment, accommodation, amusement, and

refreshment known as Club Arcada (the “Establishment”), located at 105 E. Main Street, Saint

Charles, Illinois 60174.

       7.         Musical compositions were and are publicly performed at the Establishment.

       8.         On information and belief, defendant Ronald Onesti (“Onesti” and, together with

CAI, the “Defendants”) is an individual who resides and/or does business in this District.

       9.         At all times hereinafter mentioned, Onesti was, and still is an owner, officer, director,

and/or manager of CAI.

       10.        At all times hereinafter mentioned, Onesti was, and still is, responsible for the control,

management, operation and maintenance of the affairs of CAI.

       11.        At all times hereinafter mentioned, Defendants jointly had, and still have, the right

and ability to supervise and control the activities that take place at the Establishment, including the

right and ability to supervise and control the public performance of musical compositions at the

Establishment.

       12.        Each Defendant derives a direct financial benefit from the public performance of

musical compositions at the Establishment.




                                                      2
       Case: 1:19-cv-07071 Document #: 1 Filed: 10/28/19 Page 3 of 7 PageID #:1




               FACTS SPECIFIC TO DEFENDANTS’ INFRINGEMENT OF
               PLAINTIFFS’ COPYRIGHTED MUSICAL COMPOSITIONS

13.            The Plaintiffs are all members of the American Society of Composers, Authors,

and Publishers (“ASCAP”), a membership association that represents, licenses, and protects the

public performance rights of its more than 700,000 songwriter, composer, and music publisher

members.

       14.     Each ASCAP member grants to ASCAP a non-exclusive right to license the

performing rights in that member’s copyrighted musical compositions. On behalf of its members,

ASCAP licenses public performances of its members’ musical works, collects license fees associated

with those performances, and distributes royalties to its members, less ASCAP’s operating expenses.

       15.     Since April 2017, ASCAP representatives have made more than forty (40) attempts to

contact the Defendants, or Defendants’ representatives, agents, or employees, to offer an ASCAP

license for the Establishment. ASCAP has contacted and/or attempted to contact Defendants by

phone, by mail, by e-mail, and in person.

       16.     Defendants have refused all of ASCAP’s license offers for the Establishment.

       17.     ASCAP’s various communications gave Defendant notice that unlicensed

performances of ASCAP’s members’ musical compositions at the Establishment constitute

infringement of ASCAP’s members’ copyrights in their musical works.

       18.     The original musical compositions listed in Column 3 were created and written by the

persons named in Column 4.

        19.    The original musical composition listed in the first cause of action was registered as

an unpublished work and, since the date of registration, has been printed and published in strict con-

formity with Title 17 of the United States Code.

                                                   3
       Case: 1:19-cv-07071 Document #: 1 Filed: 10/28/19 Page 4 of 7 PageID #:1




       20.     The original musical compositions listed in the second and third causes of action were

published on the dates stated in Column 5, and since the date of publication have been printed and

published in strict conformity with Title 17 of the United States Code.

       21.     The Plaintiffs named in each cause of action, including their predecessors in interest,

if any, complied in all respects with Title 17 of the United States Code, secured the exclusive rights

and privileges in and to the copyright of each composition listed in Column 3, and received from the

Register of Copyrights a Certificate of Registration, identified as set forth in Column 6.

       22.     Each composition is now in the renewal term of copyright, secured by due filing of an

application for renewal of copyright in the office of the Register of Copyrights. The Register of

Copyrights thereupon issued a Certificate of Registration of the claim of the renewal of copyright in

the name of that claimant listed in Column 7. The date and identification number of the renewal

certificate are set forth in Column 8.

       23.     Defendants on the dates specified in Column 9, and upon information and belief, at

other times prior and subsequent thereto, infringed the copyright in each composition named in

Column 3 by performing publicly the compositions at the Establishment, for the entertainment and

amusement of the patrons attending said premises, and Defendants threaten to continue such in-

fringing performances.

       24.     The public performances at the Establishment of the Plaintiffs’ copyrighted musical

compositions on the dates specified in Column 9 were unauthorized: neither Defendants, nor any of

the Defendants’ agents, servants or employees, nor any performer was licensed by, or otherwise

received permission from any Plaintiff, or any agent, servant, or employee of any Plaintiff, to give

such performances.



                                                  4
       Case: 1:19-cv-07071 Document #: 1 Filed: 10/28/19 Page 5 of 7 PageID #:1




       25.     In undertaking the conduct complained of in this action, Defendants

knowingly and intentionally violated Plaintiffs' rights.

       26.     The many unauthorized performances at the Establishment include the

performances of the three copyrighted musical compositions upon which this action is based.

       27.     At the times of the acts of infringement complained of, the Plaintiff named in

each cause of action was an owner of the copyright in the composition therein named.

       28.     The said wrongful acts of the Defendants have caused and are causing great

injury to the Plaintiffs, which damage cannot be accurately computed, and unless this Court

restrains the Defendants from the further commission of said acts, said Plaintiffs will suffer

irreparable injury, for all of which the said Plaintiffs are without any adequate remedy at law.

               WHEREFORE, Plaintiffs pray:

       I.      That Defendants and all persons acting under the direction, control, permission or

authority of Defendants be enjoined and restrained permanently from publicly performing the

aforementioned compositions -- or any of them -- and from causing or permitting the said

compositions to be publicly performed at the Establishment, or at any place owned, controlled,

managed, or operated by Defendants, and from aiding or abetting the public performance of such

compositions in any such place or otherwise.

       II. That Defendants be decreed to pay such statutory damages as to the Court shall appear

just, as specified in 17 U.S.C. § 504(c)(1), namely, not more than Thirty Thousand Dollars ($30,000)

nor less than Seven Hundred And Fifty Dollars ($750) in each cause of action herein.

       III. That Defendants be decreed to pay the costs of this action and that a reasonable

attorney's fee be allowed as part of the costs.



                                                   5
         Case: 1:19-cv-07071 Document #: 1 Filed: 10/28/19 Page 6 of 7 PageID #:1




         For such other and further relief as may be just and equitable.



Dated:          Chicago, Illinois                      TOTTIS LAW
                October 28, 2019

                                                        /s/ Monica L/ Thompson
                                                       Monica L. Thompson, Esq.
                                                       mthompson@tottislaw.com
                                                       Kevin Tottis
                                                       ktottis@tottislaw.com
                                                       Keith M. Stolte
                                                       kstolte@tottislaw.com
                                                       One East Wacker Drive
                                                       Suite 1205
                                                       Chicago, IL 60601
                                                       Tel: (312) 527-1400
                                                       Fax: (312) 589-7192

                                                       Attorneys for Plaintiffs




                                                  6
                                  Case: 1:19-cv-07071 Document #: 1 Filed: 10/28/19 Page 7 of 7 PageID #:1


                                                                     SCHEDULE A


1          2                  3             4                5                     6                7                        8                  9
                                                                                   Certificate of                            Renewal
Cause of                      Musical                        Date of Publication   Registration                              Certificate Date   Date of Known
Action     Plaintiff          Composition   Writers          or Registration       Number           Renewal                  and Number         Infringement


1.         OCTAVE MUSIC       MISTY         Erroll Garner    September 2, 1954     EU 369532        Martha Glaser            March 3, 1982      March 17, 2019
           LICENSING, LLC                                    (Registered as                         (Executor of the         RE 123-364
           d/b/a OCTAVE                     Johnny Burke     unpublished)                           composed Enroll
           MUSIC                                                                                    Garner)
           PUBLISHING
           CORP.                                                                                    Theodore Present
                                                                                                    (Executor of the
                                                                                                    composed Enroll
                                                                                                    Garner)

2.         WB MUSIC CORP.     YOU MAKE      Josef Myrow      June 14, 1946         E Pub. 7165      20th Century Music       December 10,       March 17, 2019
                              ME FEEL SO                                                            Corp. (Proprietor of     1973
                              YOUNG         Mack Gordon                                             copyright of work made   R 565381
                                                                                                    for hire, Mack Gordon
                                                                                                    and Josef Myrow)

3.         UNIVERSAL          WAY YOU       Dorothy Fields   July 24, 1936         E Pub 56722      Dorothy Fields           July 24, 1963      March 17, 2019
           POLYGRAM           LOOK                                                                                           R 319447
           INTERATIONAL       TONIGHT,      Jerome Kern                                             Elizabeth K. Cummings
           PUBLISHING, INC.   THE                                                                   (child of deceased
                                                                                                    author of music Jerome
                                                                                                    Kern)
